UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM l0-Q (Mark One) [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 for the quarterly period endedDECEMBER 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE AC T OF 1934 for the transition period from to . Commission File Number. 0-15113 VERITEC, INC. (Exact name of Registrant as Specified in its Charter) Nevada 95-3954373 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2445 Winnetka Avenue N. Golden Valley, MN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (763) 253-2670 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule l2b-2 of the Exchange Act. (Check one): Large Accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [ X ]No [] As of December 31, 2010, there were 15,920,088 shares of the issuer’s common stock outstanding. VERITEC, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2010 TABLE OF CONTENTS Page No PART I 4 ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4 CONTROLS ANDPROCEDURES 13 PART II ITEM 1 LEGAL PROCEEDINGS 14 ITEM 1A RISK FACTORS 14 ITEM 2 UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3 DEFAULTS UPONSENIOR SECURITIES 14 ITEM 4 REMOVED AND RESERVED 14 ITEM 5 OTHER INFORMATION 14 ITEM 6
